Citation Nr: 0708798	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-01 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial rating for service connected 
residuals, status-post left thoracotomy, pulmonary 
cryptococcus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran had active service from June 1967 to August 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, granted 
service connection with a 10 percent rating for the veteran's 
lung disorder.  

The veteran perfected an appeal of the denial of service 
connection for residuals of broken coccyx (tailbone) to the 
Board by filing VA Form 9 in January 2004.  In a July 2004 
rating decision, the RO granted service connection for this 
disability.  There is no subsequent statement from the 
veteran indicating a disagreement with the initial rating or 
effective date assigned.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration.

In his October 2003 notice of disagreement and again in a 
statement associated with his January 2004 VA Form 9, the 
veteran appears to raise additional issues that have not been 
addressed by the agency of original jurisdiction (AOJ).  
Specifically the veteran states that the RO never considered 
whether his service connected lung disability had an impact 
on his liver or kidneys.  It is unclear whether or not the 
veteran intended such statements to be claims for secondary 
service connection, and the AOJ should take efforts to 
clarify such matters.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.




REMAND

The Board observes that over four years has elapsed since the 
veteran's last Compensation and Pension examination conducted 
in October 2002.  A more contemporary examination is 
indicated as the October 2002 VA examination is considered 
too remote to constitute a "contemporaneous examination" of 
the service-connected disability under VA laws and 
regulations.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
Additionally, the veteran's representative has indicated that 
the symptoms of the veteran's service-connected lung disorder 
have grown worse since the last examination.  A new 
examination is indicated.

Prior to any examination, copies of any outstanding records 
of pertinent medical treatment should be obtained and added 
to the record. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA [Veterans Claims 
Assistance Act of 2000] notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
instant appeal, service connection is already in effect for 
the disability, but the veteran was not provided with notice 
of what type of evidence is necessary to establish a 
disability rating or effective date for an increased rating 
claim upon his filing of a notice of disagreement with the 
initial rating assigned.  Please take this opportunity to 
inform the veteran that an effective date for the award of 
increased benefits will be assigned if an increased rating is 
awarded and include an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  Also, advise the veteran again to provide 
any evidence in his possession that pertains to his claim in 
accordance with 38 C.F.R. § 3.159(b)(1) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2006), that includes an explanation as 
to the information or evidence needed to 
establish both a disability rating and an 
effective date for the claim on appeal as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
This notice should also include a request 
that the veteran provide any evidence in 
his possession that pertains to his claim 
in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2006), and the veteran 
should be requested to identify all VA 
and non-VA medical facilities that have 
treated him for his service-connected 
disability since August 2001.  Obtain any 
treatment records identified by the 
veteran after securing any necessary 
authorization for release.

2.  Please schedule the veteran for an 
appropriate VA medical examination to 
determine the severity of his service-
connected residuals, status-post left 
thoracotomy, pulmonary cryptococcus.  
This examination must include a review of 
the claims file and the following:

(a)  the examiner should indicate if 
there are clinical objective indicators 
of the existence of active cryptococcosis 
and/or whether the veteran's thoracotomy, 
pulmonary cryptococcus includes chronic 
symptoms of productive cough, hemoptysis 
(indicate severity and frequency), 
persistent fever, weight loss, night 
sweats, and/or requires suppressive 
therapy;

(b)  the examiner should conduct 
pulmonary function tests that include 
FEV-1, FVC, and DLCO(SB) ratios as well 
as the maximum oxygen consumption 
(measured in ml/kg/min); values for each 
must be obtained and reported or the 
examiner must indicate why a particular 
test was not clinically indicated; 

(c)  the examiner should indicate whether 
the veteran requires outpatient oxygen 
therapy after a review of the relevant 
outpatient treatment records; and 

(d)  the examiner should also state 
whether the veteran has pulmonary 
hypertension, cardiac pathology, and/or 
any episodes of acute respiratory 
failure, related to his thoracotomy, 
pulmonary cryptococcus; 
 
The rationale for all opinions expressed 
should also be included in the report of 
this examination.

3.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order. 

The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




